Citation Nr: 1307089	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  12-24 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide, chemical, or radiation exposure.

2.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide, chemical, or radiation exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to herbicide, chemical, or radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to January 1952 and from February 1952 to February 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran and his wife testified at a Board hearing at the RO in Roanoke, Virginia in December 2012.  This transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from various disabilities, to include diabetes, ischemic heart disease, and peripheral neuropathy of the bilateral lower extremities, as a result of his exposure to herbicides, chemicals, or radiation in service.  The Veteran has indicated that he served in Guam from 1948-1950, at the Dugway Proving Grounds (DPG) in Utah from 1950-1951, and in Korea from 1951-1953.  See February 2012 statement.  

A September 2011 response from the National Personnel Records Center (NPRC) stated that the Veteran's personnel records are presumed to have been lost in a 1973 fire at the NPRC facility located in St. Louis, Missouri.  Inasmuch as the Veteran was not at fault for the loss of the missing records, VA is under heightened obligation to assist the Veteran in the development of his claim.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).

The Veteran's DD-214 from his second period of service indicates that his military occupational specialty (MOS) was a military policeman and that he served in Korea.  Additionally, the records show that he was awarded a National Defense Service Medal, a Korean Service Medal with 4 Bronze Stars and that his unit was decorated for its service, earning a Republic of Korea Presidential Unit Citation (PUC) badge.  The Board notes that the Veteran's description of his combat service, along with his MOS and awards, raises the probability that he was exposed to combat.

Although the Veteran's DD-214 indicates that his unit received the Presidential Unit Citation, a copy of this PUC is not of record, nor does it appear that an attempt has been made to obtain it.  

In Falk v. West, 12 Vet. App. 402 (1999), which involved a PTSD claim where participation in combat was an issue, the U.S. Court of Appeals for Veterans Claims (Court) noted that an award of a Presidential Unit Citation to an appellant's unit suggested that the pertinent unit command history may contain evidence of combat.  The Court held that the evidence of a PUC triggered VA's duty to assist, and warranted an attempt to obtain the pertinent unit command history.

Therefore, on remand, an attempt should be made to obtain a copy of the Presidential Unit Citation that was awarded to the Veteran's unit, and the associated unit command history.

Herbicide Contentions

M21-1MR, Part VI, Chapter 2, Subpart B Section 6(d) states that where a veteran contends herbicide exposure in Korea and he was not in a unit listed in Part VI, 2B.6.b. and he was not stationed in Korea between April 1, 1968 to August 31, 1971 a request should be sent to the Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides on a factual, case by case basis.  

The Veteran served in Korea, but not in a unit listed in Part VI, 2B.6.b and not during the time period from April 1, 1968 to August 31, 1971.  A July 2011 response from the NPRC indicated there were no records to provide showing the Veteran was exposed to herbicides.  

A November 2011 note to the file indicated that there was insufficient information to verify the Veteran's claimed exposure to Agent Orange, or other herbicides, while in-service.  The Veteran has stated on numerous occasions the reasons why he believes he was exposed to herbicides in-service.  For example, in a February 2012 statement the Veteran reported possible exposure while stationed in Guam from 1948-1950 as he used DDT powder on his feet, DDT was routinely sprayed in his living quarters, and other chemicals were stored at the base where he was stationed.  An October 1948 service treatment record notes that the Veteran was prescribed DDT powder.  He was also stationed at Dugway Proving Grounds (DPG) from 1950-1951 and alleges he was exposed to daily chemical testing.  Finally, he reported serving in Korea from 1951-1953 where he again used DDT powder on his feet and was exposed to chemicals which were sprayed generally around the area where he worked.

The Veteran provided a Congressional Committee Report (103-97) from December 1994 by the Senate Committee on Veterans Affairs which discussed the use of DPG as a testing ground for various chemical and biological agents.  The report went on to state that from 1951-1969, when the Veteran was stationed there, hundreds, even thousands, of open-air tests were conducted.  

The Veteran also provided various articles contending that chemicals and herbicides were used on Guam during the time period the Veteran would have been stationed there.  

Radiation Contentions

As discussed, the Veteran provided a Congressional Committee Report (103-97) which also indicated at least 12 planned radioactive releases occurred at 3 U.S. nuclear sites during 1948-1952, one of which was DPG where the Veteran was stationed.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).

The Board notes that ischemic heart disease, diabetes, and peripheral neuropathy are not diseases listed under 38 C.F.R. § 3.311 for radiogenic diseases.  As such, the Veteran does not meet the basic requirements of 38 C.F.R. § 3.311 which require a diagnosis of one of the listed conditions.  However, the United States Court of Appeals for the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In the instant case, the Veteran has been diagnosed with ischemic heart disease and diabetes.  Although not radiogenic diseases, the Board acknowledges the Veteran's contention that he was exposed to radiation at the DPG.  The Veteran also supplied evidence that radioactive releases were at least planned for the DPG as well.  See Congressional Committee Report (103-97).  As such, he should be scheduled for a VA examination to determine if it is at least as likely as not that his claimed disabilities are related to service.

Further Development

There are additional sources that have not been contacted to determine the nature and severity of the potentially hazardous agents that the Veteran was exposed to during service.  In particular, there is no evidence that inquiries were made to Dugway Proving Ground itself or to the Defense Technical Information Center (DTIC).

Given that the available evidence of record places the Veteran at DPG from 1950-1951, the more pertinent inquiry is whether his presence at DPG exposed him to chemical and/or biological toxins and, if so, which ones.  The lay evidence, including the report from the Senate Committee on Veterans Affairs, suggests open-air testing.  VA should inquire as to which chemical and/or biological toxins (if any) were subject to open-air testing during the Veteran's service at DPG.  

There should also be additional development performed as to the Veteran's contentions that he was exposed to radiation while stationed at the DPG.  As was discussed in the Congressional Committee Report, there were planned radioactive releases at DPG while the Veteran would have been stationed there.

Given the Veteran's current claimed disabilities, his testimony regarding service in Guam, DPG, and Korea, and the fact that there is insufficient medical evidence for the Board to decide the Veteran's claim on a direct basis, a VA medical examination and opinion must be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c).






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should prepare a letter asking the JSRRC to provide a copy of the Presidential Unit Citation that was awarded to the Veteran's unit, and the associated unit command history, in order to attempt to verify the Veteran's claimed participation in combat during service in Korea.  

2.  Contact the Defense Technical Information Center (DTIC) in an attempt to verify the Veteran's involvement in chemical, biological, and radiological testing and exposure to smoke at Dugway Proving Ground.  Document all attempts to contact the DTIC in the claim file and any negative responses.

3.  Contact Dugway Proving Ground (DPG), Dugway, Utah, in an attempt to verify the Veteran's involvement in chemical, biological, and radiological testing at DPG.  Document all attempts to contact the DPG in the claim file and any negative responses.

4.  Conduct any other development deemed necessary, to include requesting information from the NPRC and JSRRC, to verify the Veteran's involvement in chemical, biological, and radiological testing  while stationed at DPG; herbicide or chemical exposure while stationed in Guam from 1948-1950, and herbicide or chemical exposure while stationed in Korea from 1951-1953.  Document all requests for information and any negative responses.
5.  After completing the above, schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed ischemic heart disease, diabetes, and peripheral neuropathy of the bilateral lower extremities.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

As to each condition identified, ischemic heart disease, diabetes, and peripheral neuropathy of the bilateral lower extremities, the examiner is to provide an opinion as to whether it is at least as likely as not related to the Veteran's service.  

A complete rationale must be provided for all opinions.  The examiner must specifically note and discuss any information newly obtained regarding the Veteran's exposure to potentially hazardous agents during service in Guam, at the Dugway Proving Grounds, and in Korea.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

